 



Exhibit 10.60
ALION SCIENCE AND TECHNOLOGY CORPORATION
2002 STOCK APPRECIATION RIGHTS PLAN
ARTICLE I
General
     1.1. Plan Name. The name of the plan is the Alion Science and Technology
Corporation 2002 Stock Appreciation Rights Plan (the “Plan”).
     1.2. Purpose. The purpose of the Plan is to attract, retain and reward
persons providing services to Alion Science and Technology Corporation
(“Alion”), its Affiliates and any successor corporation(s) thereto
(collectively, the “Corporation”) and to motivate such persons to contribute to
the growth and future success of the Corporation.
     1.3. Effective Date; Term. The Plan is effective as of the date on which
Alion acquires a substantial portion of the assets of IIT Research Institute. No
Award shall be granted under the Plan after the close of business on the day
immediately preceding the tenth (10th) anniversary of the effective date of the
Plan; provided, however, that on and after October 3, 2004, no further Awards
shall be granted under the Plan. Subject to other applicable provisions of the
Plan, all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards. This amendment and
restatement of the Plan is effective as of January 1, 2005; provided, however,
that no provision shall apply to an Award earned and vested on or prior to
December 31, 2004, to the extent that such provision constitutes a material
modification of such Award for purposes of Code Section 409A.
     1.4. Shares Subject to the Plan.
     (a) Subject to adjustments as provided in Article VI, the shares of Stock
that may be used for reference purposes with respect to SAR Awards granted under
the Plan shall not exceed ten percent (10%) of the shares of Stock outstanding
on a fully diluted basis (assuming the exercise of any outstanding options,
warrants and rights including, without limitation, SARs, and assuming the
conversion into Stock of any outstanding securities convertible into Stock) from
time to time. If any Award, or portion of an Award, under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited or otherwise
terminated, surrendered or canceled without the delivery of consideration, the
shares of Stock that are used for reference purposes for such Award shall
thereafter be available for further Awards under the Plan.
     (b) No actual shares of Stock are reserved hereunder. References to shares
of Stock are for accounting and valuation purposes only, and not to grant any
voting or other rights associated with ownership of Stock.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
For purposes of the Plan, the following terms shall be defined as set forth
below.
     2.1. “Administrative Committee” means the Compensation Committee of the
Board, or such person or persons as the Compensation Committee shall designate,
unless the Board resolves to act itself as the Administrative Committee.
     2.2. “Affiliate” means any entity, whether now or hereafter existing, which
at the time of reference, controls, is controlled by, or is under common control
with, Alion (including, but not limited to, joint ventures, limited liability
companies, and partnerships).
     2.3. “Award” means any SARs granted pursuant to the Plan.
     2.4. “Board” means the Board of Directors of Alion.
     2.5. “Cause” means, for purposes of this Plan:
     (a) With respect to an individual who is party to a written agreement with
the Corporation which contains a definition of “cause” or “for cause” or words
of similar import for purposes of termination of employment thereunder by the
Corporation, “cause” or “for cause” as defined in such agreement.
     (b) In all other cases (i) the Participant’s intentional, persistent
failure, dereliction, or refusal to perform such duties as are reasonably
assigned to him or her by the officers or directors of the Corporation; (ii) the
Participant’s fraud, dishonesty or other deliberate injury to the Corporation in
the performance of his or her duties on behalf of, or for, the Corporation;
(iii) the Participant’s conviction of a crime which constitutes a felony
involving moral turpitude, fraud or deceit regardless of whether such crime
involves the Corporation; (iv) the willful commission by the Participant of a
criminal or other act that causes substantial economic damage to the Corporation
or substantial injury to the business reputation of the Corporation; (v) the
Participant’s material breach of his or her employment or engagement agreement,
if any; or (vi) the Participant’s breach of any material provision of the
Participant’s Grant Agreement representing an Award. For purposes of the Plan,
no act, or failure to act, on the part of any person shall be considered
“willful” unless done or omitted to be done by the person other than in good
faith and without reasonable belief that the person’s action or omission was in
the best interest of the Corporation.
     2.6. “CEO” means the Chief Executive Officer of Alion.
     2.7. “Change in Control” shall mean and shall be deemed to have occurred as
of the date of the first to occur of the following events:
     (a) any Person or Group acquires stock of the Alion that, together with
stock held by such Person or Group, constitutes more than 50% of the total Fair
Market Value

2



--------------------------------------------------------------------------------



 



or total voting power of the stock of Alion. However, if any Person or Group is
considered to own more than 50% of the total Fair Market Value or total voting
power of the stock of Alion, the acquisition of additional stock by the same
Person or Group is not considered to cause a Change in Control of Alion. An
increase in the percentage of stock owned by any Person or Group as a result of
a transaction in which Alion acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of Alion (or issuance
of stock of Alion) and stock in Alion remains outstanding after the transaction;
     (b) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of Alion possessing 35% or more of the total voting
power of the stock of Alion;
     (c) a majority of members of Alion’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of Alion’s Board prior to the date of the appointment or
election; or
     (d) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from Alion that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of Alion
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of Alion, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. However, no Change in Control shall be deemed to
occur under this subsection (d) as a result of a transfer to:
     (i) A shareholder of Alion (immediately before the asset transfer) in
exchange for or with respect to its stock;
     (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by Alion;
     (iii) A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of Alion; or
     (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.
     For these purposes, the term “Person” shall mean an individual,
corporation, association, joint-stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof. The term “Group” shall have the meaning set forth
in Rule13d-5 of the Securities Exchange Commission (“SEC”), modified to the
extent necessary to comply with Proposed Treasury
Regulation Section 1.409A-3(g)(5)(v)(B), or any successor thereto in effect at
the time a determination of whether a Change in Control has

3



--------------------------------------------------------------------------------



 



occurred is being made. If any one Person, or Persons acting as a Group, is
considered to effectively control the Corporation as described in subsections
(b) or (c) above, the acquisition of additional control by the same Person or
Persons is not considered to cause a Change in Control.
     2.8. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations.
     2.9. “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (b) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Corporation; or (c) has been determined to be totally disabled by the Social
Security Administration..
     2.10. “Fair Market Value” on any given date means the value of one share of
Stock as determined by the Administrative Committee in its sole discretion,
based upon the most recent valuation of the Stock made by an independent
appraisal that meets the requirements of Code Section 401(a)(28)(C) and the
regulations thereunder as of a date that is no more than 12 months before the
relevant transaction to which the valuation is applied.
     2.11. “Grant Agreement” means the agreement between the Corporation and the
Participant pursuant to which the Corporation authorizes an Award hereunder.
Each Grant Agreement entered into between the Corporation and a Participant with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such terms and conditions, consistent with the provisions
of the Plan, as may be established by the Administrative Committee. Provisions
in any Grant Agreement relating to matters such as noncompetition,
nonsolicitation and protection of intellectual property are hereby deemed to be
consistent with the Plan.
     2.12. “Grant Date” means the date on which the Administrative Committee
formally acts to grant an Award to a Participant or such other date as the
Administrative Committee shall so designate at the time of taking such formal
action.
     2.13. “Participant” means any director, officer, employee or consultant of
the Corporation to whom any Award is granted pursuant to the Plan.
     2.14. “Payment Date” means the date established for exercise or payment of
Awards in Section 5.3 or 5.5 of the Plan, as applicable.
     2.15. “SAR” means a stock appreciation right, as awarded under Article V.
     2.16. “Stock” means the voting common stock, $0.01 par value per share, of
Alion, subject to adjustments pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



     2.17. “Termination of Employment” means cessation of performance of
services for the Corporation. For purposes of maintaining a Participant’s
continuous status as an Employee and accrual of rights under any Award granted
pursuant to the Plan, transfer of an Employee among Alion and any of its
Affiliates shall not be considered a Termination of Employment with the
Corporation. A Participant will not be deemed to have incurred a Termination of
Employment while he or she is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six months or such longer period as the
Participant’s right to reemployment with the Corporation or an Affiliate is
provided either by statute or by contract. If the period of leave exceeds six
months and the Participant’s right to reemployment is not provided either by
statute or by contract, the Termination of Employment will be deemed to occur on
the first date immediately following such six-month period. For the avoidance of
doubt, and by way of example only, if a Participant works for a wholly-owned
subsidiary of the Corporation, then a sale of the subsidiary by the Corporation
would be regarded as a Termination of Employment of such Participant for
purposes of this Plan, notwithstanding the Participant’s continued employment
with that former subsidiary. Whether an Employee of the Corporation incurs a
termination of employment with the Corporation will be determined in accordance
with the requirements of Code Section 409A.
     2.18. “Vesting Period” means that period of time during which the Award is
subject to a risk of forfeiture. Subject to the forfeiture provisions of
Section 5.5 below, Awards shall vest at a rate of twenty percent (20%) per year
on the annual anniversary of the Grant Date; provided, however that any Award
which is given to a member of the Board of Directors will vest annually on a
pro-rata basis over the term or remainder of any term which such director is
serving from the date of Award.
ARTICLE III
ADMINISTRATION
     3.1. General. The Plan shall be administered by the Administrative
Committee. The Administrative Committee shall have the full and final authority,
in its discretion, to interpret conclusively the provisions of the Plan; to
adopt such rules for carrying out the Plan as it may deem advisable; to decide
all questions of fact arising in the application of the Plan; and to make all
other determinations necessary or advisable for the administration of the Plan.
     3.2. Procedure. The Administrative Committee shall meet at such times and
places and upon such notice as it may determine. A majority of the members of
the Board or committee serving as Administrative Committee hereunder shall
constitute a quorum. Any acts by the Administrative Committee may be taken at
any meeting at which a quorum is present and shall be by majority vote of those
members entitled to vote. Additionally, any acts reduced to writing or approved
in writing by all of the members of the Board or committee serving as
Administrative Committee hereunder shall be valid acts of the Administrative
Committee. Members of the Board or committee who are either eligible for Awards
or have been granted Awards may vote on any matters affecting the administration
of the Plan or the grant of Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself, but any
such member may be counted in determining the existence of a quorum at any
meeting of the Administrative Committee during which action is taken with
respect to the granting of an Award to him or her.

5



--------------------------------------------------------------------------------



 



     3.3. Duties. The Administrative Committee shall have full power and
authority to administer and interpret the Plan and to adopt such rules,
regulations, agreements, guidelines and instruments for the administration of
the Plan and for the conduct of its business as the Administrative Committee
deems necessary or advisable, all within the Administrative Committee’s sole and
absolute discretion. The Administrative Committee shall have full power and
authority to take all other actions necessary to carry out the purpose and
intent of the Plan, including, but not limited to, the authority to:
     (a) construe the Plan and any Award under the Plan;
     (b) select the directors, officers, employees and consultants of the
Corporation to whom Awards may be granted and the time or times at which Awards
shall be granted;
     (c) determine the number of shares of Stock to be covered by or used for
reference purposes for any Award;
     (d) determine and modify from time to time the terms and conditions,
including restrictions, of any Award and to approve the form of Grant
Agreements;
     (e) impose limitations on Awards, including limitations on transfer
provisions; and
     (f) modify, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards.
     3.4. Delegation of Authority. The Administrative Committee hereby delegates
to the CEO the authority to exercise the duties set forth in section 3.3(b), and
the amount(s) of any such Awards made in accordance with such duties, for all
officers, employees and consultants of the Corporation, except for Awards made
to executive officers of the Corporation. The CEO shall exercise this authority
in accordance with this Plan, including without limitation sections 1.4, 5.1 and
5.4. The CEO shall provide the Administrative Committee with a detailed written
report of all such Awards made under this delegated authority on a quarterly
basis. With respect to executive officers of the Corporation, the Administrative
Committee hereby delegates to the CEO the authority to nominate persons to
receive Awards, which nomination shall be subject to the approval of the
Administrative Committee. The Administrative Committee may revoke or amend the
terms of this delegation at any time, but such revocation shall not invalidate
prior actions of the CEO that were consistent with the terms of the Plan. All
Awards are subject to the approval of the Administrative Committee.
     3.5. Limited Liability. To the maximum extent permitted by law, no member
of the Board or committee serving as Administrative Committee hereunder shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award.

6



--------------------------------------------------------------------------------



 



     3.6. Indemnification. To the maximum extent permitted by law and by the
Corporation’s charter and by-laws, the members of the Board or committee serving
as Administrative Committee hereunder shall be indemnified by the Corporation in
respect of all their activities under the Plan.
     3.7. Effect of Administrative Committee’s Decision. All actions taken and
decisions and determinations made by the Administrative Committee on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Administrative Committee’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Corporation, its
stockholders, any Participants in the Plan and any other employee of the
Corporation, and their respective successors in interest.
ARTICLE IV
ELIGIBILITY AND PARTICIPATION
     4.1. Eligibility. Directors, officers, employees and consultants of, or to,
as the case may be, the Corporation who, in the opinion of the Administrative
Committee, are responsible for the continued growth and development and future
success of the business shall be eligible to participate in the Plan.
     4.2. Participation. An eligible individual shall become a Participant
hereunder when he or she is granted an Award hereunder, as evidenced by a Grant
Agreement executed by the Corporation and the Participant.
ARTICLE V
STOCK APPRECIATION RIGHTS
     5.1. Award of SARs. Subject to the other applicable provisions of the Plan,
the Administrative Committee may at any time and from time to time grant SARs to
eligible Participants, as it determines; provided, however, that on and after
October 3, 2004, no further Awards shall be granted under the Plan.
Notwithstanding the foregoing to the contrary, no grant of SARs may be made to
any “Disqualified Person” (within the meaning of Sections 409(p)(4) and 4979A of
the Code, as added by the Economic Growth and Tax Relief Reconciliation Act of
2001) for any period during which the Corporation maintains an employee stock
ownership plan, and this rule shall apply in years prior to the effective date
of Sections 409(p)(4) and 4979A of the Code. Any grant of SARs made in violation
of this provision shall be null and void ab initio. In addition, no grant of
SARs may be made to any eligible individual if and to the extent that such grant
would cause such individual to become a Disqualified Person. SARs shall be
evidenced by Grant Agreements, executed by the Corporation and the Participant,
stating the number of SARs and the terms and conditions of such SARs, in such
form as the Administrative Committee may from time to time determine. The
Participant shall have none of the rights of a stockholder with respect to any
shares of Stock represented by a SAR.
     5.2. Amount of Payment of SARs. A SAR shall entitle the Participant to
receive, subject to the provisions of the Plan and the Grant Agreement, a
payment having an aggregate

7



--------------------------------------------------------------------------------



 



value equal to the product of (a) the excess of (i) the Fair Market Value on the
exercise or other Payment Date of one share of Stock over (ii) the base price
per share specified in the Grant Agreement (which shall be the Fair Market Value
of one share of Stock on the Grant Date of the SAR), times (b) the number of
shares specified by the SAR, or portion thereof, which is exercised. Subject to
the Vesting Period and other applicable provisions of the Plan and the Grant
Agreement, a SAR that was earned and vested on or before December 31, 2004 may
be exercised in whole or in part at the Participant’s discretion.
     5.3. Exercise of SARs.
     (a) Grandfathered SARs. A Participant may exercise all or any vested
portion of an Award in which he or she has become vested on or before
December 31, 2004 (referred to as a “Grandfathered” SAR or Award), by giving
sixty (60) days prior written notice to the Administrative Committee. The
exercise notice must state the number of shares specified in the Grant Agreement
which are desired to be exercised. Once an Award is fully vested, such written
notice must be given within sixty (60) days after the fifth anniversary of the
Award, or the Award will be forfeited in its entirety and become automatically
void.
     (i) The notice required by Section 5.3(a) shall not be required in the
event of the death or disability (as defined in the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Plan) of the Participant
before an Award is fully vested. In such case, such Awards shall be considered
exercised.
     (ii) Except as further provided below, a Participant who terminates
employment with the Company for any reason other than death or disability must
exercise all vested Awards within sixty (60) days after the effective date of
termination, under the procedures outlined in Section 5.3(a) above, or forfeit
their rights to all vested Awards.
     (iii) Subject to section 5.3(c), payment by the Corporation of the amount
receivable upon any exercise of a Grandfathered SAR shall be made by the
delivery of cash in a lump sum following the next semi-annual valuation of Alion
Stock for purposes of the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan (“Semi-annual ESOP Valuation”) after the
date of exercise. Notwithstanding any other provision in this Section 5.3, the
Corporation may make payments earlier in a nondiscriminatory manner.
     (iv) The Administrator has the discretion to delay payment of a
Grandfathered Award for a period not to exceed five (5) years. If the payment is
delayed beyond ninety (90) days following the Semi-annual ESOP Valuation,
interest shall accrue from the date of such valuation. The interest shall be
calculated at the prime rate as announced in the Wall Street Journal on the date
of exercise. In making this determination, the Administrator will examine the
available cash and anticipated cash needs of the Corporation.

8



--------------------------------------------------------------------------------



 



     (b) Non-Grandfathered SARs. A Participant shall receive payment for an
Award vesting on or after January 1, 2005 (referred to as a “Non-Grandfathered”
SAR or Award), as a cash payment as of the Payment Date, which shall be the date
on which the Participant becomes fully vested in the original grant, or, if
earlier, the date set forth in Section 5.5 below. Except as provided below, the
Corporation shall make payment on a Payment Date by the delivery to the
participant of cash in a lump sum sixty (60) days after the Payment Date.
Notwithstanding the foregoing or any other provision of this Plan, a Participant
granted Non-Grandfathered SARs under this Plan may elect, in accordance with
Internal Revenue Service Notice 2005-1, Q-20(a), to receive payment of any such
Awards in calendar year 2005 or, if later, in the taxable year in which amounts
under the Award become earned and vested. Any such election shall be made in a
form acceptable to the Administrative Committee and filed with the
Administrative Committee no later than December 31, 2005.
     (c) Withholding. All federal, state and local taxes, as well as other
appropriate items, will be withheld from payment.
     5.4. Disqualified Persons. If Participant is or becomes a Disqualified
Person as described in Section 5.1 above, then the full amount of any then
outstanding Award that has not yet vested shall be forfeited; and no amount of
an Award shall become vested, if, as a result of such vesting, the Participant
would become a Disqualified Person.
     5.5. Termination and Forfeiture of Non-Grandfathered Awards.
     (a) Termination of Employment. Except as further provided below, a
Participant who has a Termination of Employment for any reason other than death
or Disability shall forfeit his or her rights to all unvested Awards. The
Payment Date shall be the date of Termination of Employment.
     (b) Death or Disability. If a Participant incurs a Termination of
Employment due to death or Disability, the Participant shall become fully vested
in any outstanding Non-Grandfathered Awards, and the Payment Date shall be the
date of the Participant’s Termination of Employment due to death or Disability.
     (c) Change in Control. In the event of a Change in Control, each
Participant shall become fully vested in any outstanding Non-Grandfathered
Awards, and the Payment Date shall be the date of the Change in Control.
     (d) Termination for Cause. If a Participant has a Termination of Employment
for Cause, such Participant shall forfeit his or her rights to all unvested
Non-Grandfathered Awards and all unexercised vested Awards.
     5.6. Nontransferability. No Award shall be transferable by a Participant
except by will or by the laws of descent and distribution or pursuant to a gift
of any vested Awards to such

9



--------------------------------------------------------------------------------



 



Participant’s spouse, parents, children and grandchildren, whether directly or
indirectly or by means of a trust, partnership, or otherwise. Any transfer or
purported transfer in violation of this paragraph shall be void and of no
effect. All Awards shall be exercisable during the Participant’s lifetime only
by the Participant or by the guardian or legal representative of the
Participant, it being understood that references to the Participant include the
guardian and legal representative of the Participant and any person to whom an
Award is transferred by will, by gift, or by the laws of descent and
distribution. If a Participant transfers an Award pursuant to a gift to the
Participant’s spouse, parents, children or grandchildren, then such
transferee(s) may not exercise such Awards until after the expiration of sixty
(60) days following the effective date of transfer.
     5.7. Acceleration of Payment Date. Notwithstanding the foregoing, the
Payment Date of a vested Award may be accelerated, with the consent of the
Administrative Committee, under the following circumstances:
     (a) Compliance with Domestic Relations Order: To permit payment to an
individual other than the Participant as necessary to comply with the provisions
of a domestic relations order (as defined in Code Section 414(p)(1)(B));
     (b) Conflicts of Interest: To permit payment as necessary to comply with
the provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2));
     (c) Payment of Employment Taxes: To permit payment of federal employment
taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any
federal tax withholding provisions or corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of
federal employment taxes, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes; or
     (d) Tax Event: Upon a good faith, reasonable determination by the
Corporation, upon advice of counsel, that the Plan or an Award fails to meet the
requirements of Code Section 409A and regulations thereunder. Such payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.
     5.8. Delay of Payments. A payment required to be made within sixty
(60) days after an applicable Payment Date shall in any event be made within
21/2 months after the end of the Plan Year in which the Payment Date occurs,
except that payment may be delayed (without imputation of earnings, interest or
other gains or losses after the Payment Date) solely to the extent necessary
under the following circumstances, provided that payment is made as soon as
possible after the reason for delay no longer applies:
     (a) Unforeseeable Administrative or Financial Cause. The Corporation
reasonably determines that (1) it is administratively impracticable to make
payment by the end of the applicable 21/2 month period or that making such
payment will jeopardize the solvency of the Corporation, and (2) such
impracticability or insolvency was unforeseeable as of the Grant Date;

10



--------------------------------------------------------------------------------



 



     (b) Payments Subject to Section 162(m). The Corporation reasonably
anticipates that its deduction with respect to such payment would otherwise be
limited or eliminated by application of Code Section 162(m);
     (c) Payments that Would Violate Loan Covenant or Similar Contractual
Requirement. The Corporation reasonably anticipates that making the payment will
violate a term of a loan agreement to which the Corporation is a party,
including any ESOP loan agreement, or other similar contract to which the
Corporation is a party, and such violation will cause material harm to the
Corporation; or
     (d) Payments that Would Violate Law. The Corporation reasonably determines
that payment would violate Federal securities laws or other applicable law.
     5.9. Compliance with Code Section 409A. No payment shall be made in
violation of Section 409A or any other applicable provisions of the Code and the
rules and regulations thereunder.
ARTICLE VI
TRANSACTIONS
     6.1. Adjustment of Number and Price of Shares. Any other provision of the
Plan notwithstanding, if through, or as a result of, any merger, consolidation,
sale of all or substantially all of the assets of Alion, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, the outstanding shares of Stock are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of Alion, or additional shares or new or different shares or
other securities of Alion or other non-cash assets are distributed with respect
to such shares of Stock or other securities, the Administrative Committee shall
make an appropriate or proportionate adjustment in the Awards as it deems
appropriate, in its sole discretion. The adjustment by the Administrative
Committee shall be final, binding and conclusive.
     6.2. Adjustments Due to Special Circumstances. The Administrative Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
affecting the Corporation, or the financial statements of the Corporation, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrative Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.
     6.3. Dissolution and Liquidation. In the case of any portion of an Award
that was earned and vested on or before December 31, 2004, in the event of any
proposed dissolution or liquidation of Alion (other than pursuant to a plan of
merger or reorganization), the Corporation shall give each Participant written
notice at least sixty (60) days prior to the effective date of such event, that
the event is to occur. Upon receipt of this notice: (a) each Participant shall
have the right to exercise his or her vested Awards, in whole or in part, at any
time up to five (5) days prior to the effective date of such liquidation and
dissolution; and (b) the Administrative

11



--------------------------------------------------------------------------------



 



Committee may, in lieu of such exercise, make arrangements with the Participants
for the payment of appropriate consideration to them for the cancellation and
surrender of any vested Award that is so canceled or surrendered at any time up
to ten (10) days prior to the effective date of such liquidation and
dissolution. Any Award not so exercised, canceled, or surrendered shall
terminate on the last day for exercise prior to the effective date of
dissolution or liquidation.
     6.4. Compliance with Code Section 409A. Notwithstanding the foregoing, the
Administrative Committee shall not make an adjustment under this Article VI
which results in a violation of Code Section 409A.
ARTICLE VII
AMENDMENT AND TERMINATION
     7.1. Amendment. The Board may amend the Plan at any time and from time to
time, provided that (a) no amendment shall deprive any person of any rights
granted under the Plan before the effective date of such amendment without such
person’s consent; and (b) amendments may be subject to shareholder approval to
the extent needed to comply with applicable law. Notwithstanding the foregoing,
the Board may unilaterally amend the Plan or any outstanding Award subject to
Section 409A as necessary to cause the Plan or such Award to comply with Code
Section 409A.
     7.2. Termination. The Board reserves the right to terminate the Plan in
whole or in part at any time, without the consent of any person granted any
rights under the Plan. Termination of the Plan shall not affect the
Administrative Committee’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination. Notwithstanding the foregoing, termination of the Plan shall
not result in the acceleration of payment of any Award except as permitted by
the Administrative Committee and consistent with the requirements of Code
Section 409A.
ARTICLE VIII
MISCELLANEOUS
     8.1. Restrictive Legends. The Corporation may at any time place legends
referencing any restrictions described in the Grant Agreement and any applicable
federal or state securities law restrictions on all Awards.
     8.2. Compliance with Governmental Regulations. Notwithstanding any
provision of the Plan or the terms of any Grant Agreement entered into pursuant
to the Plan, Alion shall not be required to issue any securities hereunder prior
to registration of the offer or sale securities subject to the Plan under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, if such registration shall be necessary, or before compliance by the
Alion or any Participant with any other provisions of either of those acts or of
regulations or rulings of the Securities and Exchange Commission thereunder, or
before compliance with other federal and state laws and regulations and rulings
thereunder, including the rules any applicable securities exchange or quotation
system. Alion shall use its best efforts to effect such registrations and to
comply with such laws, regulations and rulings forthwith upon advice by its
counsel that any such registration or compliance is necessary.

12



--------------------------------------------------------------------------------



 



     8.3. Corporation Charter and Bylaws. This Plan is subject to the charter
and by-laws of Alion, as they may be amended from time to time.
     8.4. No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a Participant or any other person. To
the extent that any Participant or other person acquires a right to receive
payments from the Corporation pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Corporation;
however, in the event of commencement of a voluntary or involuntary case of
bankruptcy against or by Alion, all vested and unvested Awards made hereunder
shall be canceled and void.
     8.5. No Guarantee of Employment. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained in the
employ of the Corporation or give any person any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted. Nothing in this Plan shall prevent, interfere with or
limit in any way the right of the Corporation to terminate a Participant’s
employment at any time, whether or not such termination would result in: (a) the
failure of any Award to vest; (b) the forfeiture of any unvested or vested
portion of any Award under the Plan; and/or (c) any other adverse effect on the
Participant’s interests under the Plan.
     8.6. No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Corporation from adopting or continuing in effect other
compensation arrangements (whether such arrangements be generally applicable or
applicable only in specific cases) as the Administrative Committee, in its
discretion determines desirable, including without limitation the granting of
stock options, stock awards, stock appreciation rights or phantom stock units
otherwise than under the Plan; provided that income recognized by a Participant
in payment of a SAR shall be excluded from the calculation of benefits under any
pension, profit-sharing, ESOP or any other benefit plan maintained by the
Corporation unless such benefit plan provides otherwise, making specific
reference to SARs.
     8.7. Governing Law. The provisions of this Plan shall be governed by,
construed and administered in accordance with applicable federal law; provided,
however, that to the extent not in conflict with federal law, this Plan shall be
governed by, construed and administered under the laws of Delaware, other than
its laws respecting choice of law.
     8.8. Severability. If any provision of the Plan shall be held invalid, the
remainder of this Plan shall not be affected thereby and the remainder of the
Plan shall continue in force.
     8.9. Identity. If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount of time of such payment,
the Administrative Committee shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained. The Administrative Committee shall also

13



--------------------------------------------------------------------------------



 



be entitled to pay such sum into court in accordance with the appropriate rules
of law. Any expenses incurred by the Corporation or the Administrative Committee
incident to such proceeding or litigation shall be charged against the account
of the affected Participant.
     8.10. Incompetence. If the Administrative Committee determines that any
person to whom a benefit is payable under the Plan is incompetent by reason of a
physical or mental disability, the Administrative Committee shall have the power
to cause the payments becoming due to such person to be made to another person
for his or her benefit without the responsibility of the Administrative
Committee or the Corporation to see to the application of such payments. Any
payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Administrative Committee and the Corporation.
     IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed as of November 9, 2005, and certifies that the foregoing Plan was duly
adopted by the Board of the Corporation on that date.

                  /s/ Bahman Atefi       Chief Executive Officer           

Date Approved by the Board: November 8, 2005

14